Citation Nr: 1447842	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 2006 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for PTSD and assigned a 30 percent evaluation for that disability, effective November 10, 2009-the date following the Veteran's discharge from service.  The Veteran timely appealed his assigned evaluation.  

By a November 2010 rating decision, the Veteran's PTSD rating was increased to 50 percent disabling, effective November 10, 2009.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2012; a transcript of that hearing is associated with the claims file.

This case was before the Board in March 2013 and March 2014, when this issue was remanded for further development.  

The Board has taken jurisdiction over the TDIU claim at this time on the basis of evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part and parcel of a claim for increased evaluation).  That TDIU claim is addressed in the remand that follows the decision below.  



FINDING OF FACT

Throughout the claim period, the Veteran's PTSD symptomatology is most closely approximated by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for the Veteran's PTSD throughout the claim period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2012 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim herein decided.  

The Board additionally acknowledges that this claim was the subject of March 2013 and March 2014 Board remands.  In the most recent remand, the Board notes that the Veteran was to be afforded a VA examination of his PTSD in order to determine its current severity, and that any outstanding VA and private treatment records, particularly from his private psychologist, Dr. W.F., be obtained.  The Board notes that VA treatment records through May 2013 have been obtained.  Moreover, the Veteran was requested to send in an authorization form for Dr. W.F. and any other private treatment he may have had in a March 2014 letter; the Veteran has not responded to that letter and VA is unable to further aid the Veteran in obtaining those records at this time.  The Veteran was additionally scheduled for a VA psychiatric examination on April 30, 2014; he was informed of that examination in a March 28, 2014 letter.  The Veteran failed to report for that scheduled examination.  

In light of the Veteran's failure to report for his examination and his failure to provide the necessary authorization and information requested with regards to any private treatment records, particularly those from Dr. W.F., the Board concludes that VA has adequately fulfilled its duty to assist in this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim for service connection in November 2009 and was awarded service connection for his PTSD, effective November 10, 2009-the date after he discharged from the military.  The Veteran's psychiatric disability has been evaluated as 50 percent disabling throughout the claim period, and such evaluation is assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence, the Veteran initially filed for service connection for PTSD in November 2009, within 10 days of his discharge from service.  In November 2009, the Veteran had an initial psychiatric consultation with VA.  At that time, the Veteran reported that he was a single male who was not physically injured during his service.  He stated that had tried many medications for depression and PTSD.  He reported sleeping problems, irritability, anger, anxiety, and depression; he said it had been difficult to adjust to civilian life.  He indicated that he was sober for one year following attending Alcoholics Anonymous (AA) meetings in the military.  He reported having suicidal thoughts in the past and did not have any present thoughts, plans, intent, or attempts; it was noted that there was no violence at that time.  He was taking Seroquel for his sleep issues, as well as Effexor.  

On examination, the Veteran's mood was irritable and he had a fair appetite and good energy/motivation.  He slept four hours a night.  He did not have any suicidal or homicidal ideations.  He was "awake, alert and oriented, cooperative, good eye contact, [and] no abnormal movements."  His speech rate and tone were normal; his thought processes were goal-directed without any flight of ideas or looseness of associations.  Regarding his thought content, the Veteran denied suicidal and homicidal ideations, auditory or visual hallucinations, and had no intent, plan or weapons to harm himself or others.  He was diagnosed with PTSD and was noted as being "stable."  He was prescribed Seroquel and Effexor.  No GAF score was provided at that time.  

In December 2009, the Veteran underwent another VA psychiatric consultation, at which time it was noted that he was single male living with his mother and two siblings.  He was not presently working, but was looking for employment and looking into VA Vocational Rehabilitation.  He reported that his hobbies included building models, though he gets frustrated easily but persists.  He reported that he had a girlfriend of 4 years, 2 close friends, and kept some former military colleagues, as well as living with his mother and two siblings.  The Veteran reported no legal trouble.  

On examination, the Veteran's suicide risk screening showed that he had no ideation or intent at that time; he had no history of suicide attempts.  The Veteran's affect was constricted, and his mood was anxious and depressed.  His thought process was normal, and there was no evidence of any delusions or hallucinations in his thought content.  He was oriented to person, time and place; his concentration and short-term memory were intact.  The Veteran reported that he was bothered by distressing and intrusive memories of trauma in Afghanistan, neutral stimuli easily brought back memories about Afghanistan, he felt estranged from others who did not see action, and had multiple arousal symptoms, including insomnia, nightmares, irritability, anger, hypervigilance, and exaggerated startle response.  He was hospitalized in service for psychiatric symptoms 3 times.  He was diagnosed with PTSD.  

The Veteran was scheduled for a VA psychiatric examination in January 2010; he failed to report for that examination.  

The Veteran had psychiatric treatment at VA in March 2010.  He reported having a depressed mood "at times," though he still had anxiety and irritability.  He stated that he had stopped his Effexor, but would go back on it again.  He did not want to take Seroquel.  He reported that he was attempting to find a job.  On examination, his mood was irritable, his appetite was good, and he had good energy and motivation; he slept four hours a day.  He did not have any suicidal or homicidal ideations; he was "awake, alert and oriented, cooperative, good eye contact, [and] no abnormal movements."  His speech rate and tone were normal, and his thought processes were goal-directed without any flight of ideas or looseness of associations.  The Veteran denied suicidal or homicidal ideations, auditory or visual hallucinations, and did not have intent, plan or weapons to harm himself or others.  He was diagnosed with PTSD and was noted as "stable, [but] complains of anxiety."  He was assessed a GAF of 65.  

The Veteran underwent a private psychological evaluation with Dr. D.M.C. in April 2010.  In that evaluation, it was noted that the Veteran had a fairly normal childhood without any psychiatric distress prior to deployment to Afghanistan in 2007.  He was trained as an electrician and served in Afghanistan from 2007 to 2008.  He reported having private hospitalizations on three separate occasions after returning from Afghanistan in March 2008 prior to his discharge from service in November 2009.  

The Veteran reported present feelings of detachment, anxiety and severe depression since discharge from service.  He was taking Effexor and Seroquel.  He was currently living with his mother at that time and had a job unloading trucks at a department store; he hoped to get an electrician job through VA soon.  He had a steady girlfriend and wanted to settle down with her but was "afraid because of his emotional problems that he will not be able to provide for a wife and family."  He also reported feeling troubled by memories of war and was unable to be around other people.  He felt isolated and believed that no one could understand what he had seen and experienced in the war.  He felt detached from everyone around him and felt he had to be alone to try to get away from his thoughts and fears.  He had frequent suicidal feelings, and feelings of numbness and separation from everyone around him.  He was "very depressed" and had too much time to think about things.  

Dr. D.M.C. noted that the Veteran had thoughts of suicide, which he stated he would not follow through on and reported having no specific plan or intent to carry out.  The Veteran was isolated and had few friends.  He still got "very upset when he recalled things that happened in the war or when he was reminded of something that happened there."  He did not sleep very much and had "vivid dreams of things he experienced during the war."

During the examination, the Veteran reported the following:

[E]motionally he is experiencing symptoms of anxiety and stress, that are similar to the way he felt following his return from combat in Afghanistan.  He feels extremely vulnerable and is apprehensive and easily startled.  He states that he has upsetting memories of the war that frequently intrude into his thoughts, has recurrent unpleasant dreams, has flashbacks, and can suddenly feel as if events from the war were happening again.  He is greatly upset by things that remind him of the war, tries to avoid thinking about the war or feelings associated with it, avoids situations that remind him of the war, feels more cut off emotionally from other people since the war, is more irritable, is hypervigilant, has an exaggerated startle response, and has autonomic nervous system arousal to things that remind him of the war.  He states that he is sometimes irritable to the point of becoming aggressive.  He has a great deal of trouble when he is in a crowd and feels scared and claustrophobic.  He has difficulty sleeping, and he is often restless with recurrent nightmares.  At the time of this evaluation the following cognitive problems were noted: hyperirritability, reduced concentration level, forgetfulness, decreased attention and working memory.  

The examiner assessed the following on the basis of her examination:

[The Veteran] arrived on time for his scheduled appointment and was accompanied by his girlfriend.  He was neatly dressed and groomed upon presentation.  He appeared somewhat fatigued and haggard.  His affect appeared blunted during the interview session, but he was cooperative.  His mood remained anxious and depressed throughout the session.  Thought content was grossly intact.  He admits feelings of paranoia and hypervigilance.  He denied hallucinations and delusions, but admitted to suicidal ideation without intent or plan.  He also stated that he sees "shadow people," and has flashbacks and sees things moving.  There is no evidence of homicidal ideation presently.  [He] was guarded during the interview and tended to minimize his difficulties during his combat experiences stating that he "loved combat."  However, he acknowledged severe problems with posttraumatic stress, "crying sprees," trouble sleeping, constantly feeling on edge, and feeling severely depressed and emotionally numb.  His affect was very constricted and he often looked away when describing painful memories or experiences.  His speech was clear and intelligible.  His long-term memory appeared good, and he was an adequate historian.  His short-term memory and working memory impressed as mildly impaired.  He was able to remember three of three words over the course of the interview, had several errors performing serial sevens, demonstrating at least mildly impaired concentration and attention.  His impulse control and judgment appear at least mildly compromised.  

After indicating several psychiatric tests and their results, Dr. D.M.C. concluded that the Veteran was suffering from symptoms of PTSD on a daily basis as a result of his service in the Afghanistan War and his exposure to traumatic combat-related experiences.  She diagnosed the Veteran with severe and chronic PTSD, severe major depression, and a generalized anxiety disorder.  She provided a 40 GAF score.

The Veteran had VA psychiatric treatment in April 2010, at which time the Veteran stated that he gets depressed at times and still had irritability and anxiety.  Generally, the Veteran's symptomatology is the same or similar as described above in the other VA treatment records.  No GAF score was provided.  

In June 2010, the Veteran underwent a VA psychiatric examination.  At that time, the Veteran reported that he was single and had never been married and did not have any children.  The Veteran reported that he worked one day a week unloading trucks for a department store, and the examination noted that "work would be extremely difficult" for the Veteran.  "He has extremely poor social skills as a consequence of severe PTSD, and his anxiety is rampant and would definitely interfere with his capacity to maintain effective employment.  At the present time, part-time employment appears to be the best possible solution for this Veteran given the fact that he is extremely emotionally volatile and does not appear quite ready for full-time employment at the present time."  At that time, the Veteran was prescribed Seroquel and hydroxyzine pamoate.  The Veteran did not like his medications and felt like he was overmedicated for his symptoms.  

It was noted that the Veteran was seeing Dr. W.F., a private psychologist, for treatment at that time, and it was noted that Dr. W.F.'s "letters serve to confirm that the Veteran continues to suffer from relatively severe PTSD."  As noted in the VCAA section, Dr. W.F.'s letter and treatment records are not in the claims file and the Veteran has not adequately identified and authorized VA to obtain those records on his behalf.

Regarding current symptomatology, the Veteran was noted as being:  

extremely symptomatic throughout the entire interview.  He was anxious, and his legs could not stop trembling throughout the evaluation.  The Veteran also manifested a startle response when the examiner called him from the waiting room.  He continues to have severe flashbacks on a daily basis of his experiences in Afghanistan.  He has ongoing sleep disorder, having difficulty falling asleep, waking up frequently, and having nightmares and bad dreams.  He has a heightened startle response to any unexpected sound and movement.  He remains extremely hypervigilant to his immediate surroundings, always scanning his immediate environment and never allowing people to come up behind him.  He does become upset at triggers and cues that remind him of his experiences in Afghanistan and tries to avoid such stimuli.  The Veteran isolates and is having difficulty with other people.  He gets into fights and arguments and appears to have selectively socialized with his girlfriend and 1 friend and avoids socializing with other people.  He has frequent mood swings, becoming irritable and upset without provocation and becoming angry easily, causing a great deal of arguments and conflicts with both his girlfriend and his family.  Overall, the Veteran's symptoms of chronic [PTSD] are relatively severe at the present time.  

On examination, the Veteran was noted as being a "very nervous and anxious individual would could not stop trembling throughout the examination."  He was alert, cooperative and appropriately dressed and groomed.  His motor activity consisted of tremors to the legs secondary to anxiety.  Mood and affect remained anxious throughout the examination.  His speech was normal and there was no evidence of perceptual impairment or any evidence of a thought disorder on examination.  His thought content was appropriate to the examination.  He denied suicidal and homicidal ideations; he was oriented to time, place and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  

Regarding relationships, he reported having dated his girlfriend since high school and described the relationship as "rocky at times."  He hoped to get engaged when he found a full-time job.  The examiner noted the troubles with his relationship and his non-engagement appeared to be symptoms of his PTSD; he appeared to "hold back on the relationship."  He did not have children and had a brother and a sister; his siblings made him angry and "piss him off all the time."  He reported that his father had disowned him, though he had a good relationship with his mother with whom he lived.  He had one friend with whom he occasionally golfed.  Otherwise, he enjoyed building models and occasionally played war games on the computer.  The examiner noted that he "appears to be somewhat isolative.  He will socialize with his girlfriend and 1 friend but no other people, and he tends to have problems in social situations.  As a consequence, he is selectively isolative."  The examiner noted that the Veteran maintained full independence with regard to all activities of daily living.  

The examiner concluded that the Veteran "has severe symptoms at the present time, and as a consequence of his condition he manifests recurring intrusive thoughts, recurring distressing dreams.  He relives the event via flashbacks and experiences intense distress upon exposure to cues that remind him of his experiences.  He avoids thoughts and activities that are associated with his experience.  He has decreased interest and participation in formerly enjoyable activities.  He feels detached and estranged from others and exhibits restricted affect.  He has difficulty falling and staying asleep.  He exhibits irritability, hypervigilance, and an exaggerated startle response."  

The Veteran was diagnosed with chronic PTSD "that is severe."  The examiner assessed him with a 42 GAF score, noting that he "exhibits impaired sleep, isolation, avoidance of recreational and leisure activities, heightened arousal, flashbacks, mood swings, and anger outbursts and appears to experience these symptoms on a daily basis."  The examiner further concluded that the Veteran, "occupationally [] demonstrates reduced reliability and productivity.  Socially he is demonstrating deficiencies in most areas as a direct consequence of his isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, flashbacks, mood swings, and generally uncontrolled anxiety."

The Veteran sought further VA treatment for his psychiatric disorder in October 2010, November 2010, December 2010, June 2011, and July 2011.  Generally, those treatment records reflect similar symptoms as noted above.  

At his January 2012 hearing, the Veteran testified to having a lack of motivation and concentration, difficulty working with people, short-term memory issues such as misplacing his keys or a pencil, and avoidance of friends.  Occupationally, the Veteran testified that at one of his five part-time jobs since his discharge from service he "did not get along with two of my coworkers."  At another job, his supervisor accused him of stealing and "of acting crazy."  

Following the most recent remand in March 2014, the Veteran was scheduled for a VA psychiatric examination in April 2014; he was informed of that examination in a March 2014 letter.  The Veteran failed to report for that examination.  

Based on the foregoing evidence above, the Board finds that a 70 percent evaluation is warranted at this time, but no higher.  

The evidence of record demonstrates that the Veteran generally denies having any suicidal ideations, plans, or intent throughout the appeal period, though Dr. D.M.C. did note that he reported suicidal thoughts to her in April 2010 and she also noted that the Veteran appeared to minimize his psychiatric symptomatology in his reporting of symptoms.  By resolving reasonable doubt in the Veteran's favor, the Board finds that there is evidence of suicidal ideations throughout the appeal period.  

Dr. D.M.C. also noted mildly impaired impulse control, which the June 2010 VA examiner confirmed, noting that the Veteran suffered from angry outbursts and irritability that led to aggressive behavior.  The Board therefore finds he has impaired impulse control throughout the appeal period.

The Veteran was additionally noted as being selectively isolative and only socialized minimally with his mother, girlfriend, and one friend.  The Veteran had strained relationships with his siblings and father, and did not have any real friends with whom he associated.  The Board finds that the evidence demonstrates that the Veteran had difficulty establishing and maintaining effective relationships.  

He also was shown to have a difficulty in adapting to stressful circumstances, particularly work or work-like settings throughout the appeal period, as noted by the June 2010 VA examiner's finding of difficulty in occupational settings as well as the Veteran's testimony in his January 2012 hearing.  

There also appeared to be evidence of near-continuous anxiety/depression symptomatology which affected the Veteran's ability to function appropriately and effectively, particularly in social situations, throughout the claim period, as noted in his VA treatment records and private and VA examinations.  

The evidence further showed evidence of a restricted affect, mild impairment of his short-term memory, impaired judgment and abstract thinking, disturbances of motivation and mood, depressed mood, anxiety, exaggerated startle response and hypervigilance, and chronic sleep impairment with nightmares.  The Veteran was generally assigned a GAF score of 40 or 42 throughout the claim period.  

Finally, on the basis of the foregoing symptomatology, the June 2010 examiner concluded that the Veteran was occupationally impaired with reduced reliability and productivity, but that socially he was impaired with deficiencies in most areas.  By resolving reasonable doubt in the Veteran's favor, the Board finds that his PTSD symptomatology more closely approximates occupational and social impairment with deficiencies in most areas.  Such a finding warrants a 70 percent evaluation for his PTSD throughout the claim period.  

A 100 percent schedular evaluation is not warranted in this case because the evidence does not demonstrate that the Veteran was totally impaired.  For instance, he has not been disoriented to time or place.  In fact he was oriented to person, time and place routinely throughout his evaluations of record.  Moreover, there was no evidence throughout the claim period of any persistent delusions or hallucinations, although there was a single mention of the Veteran "seeing movement" and "shadow people."  Overall, however, the Veteran did not endorse that type of symptomatology, and all evaluators agreed that he never demonstrated any flights of thought, looseness of associations, or perceptual deficits.  The Veteran was also routinely judged not to be a danger to himself or others.  

Furthermore, there was no evidence of any gross impairment of either his thought processes and communication, or his behavior since his discharge from service.  The Veteran was shown to be adequately and appropriately dressed and groomed throughout the appeal period, and there is no evidence to demonstrate that there was an intermittent inability to perform his activities of daily living; he was shown to be able to independently perform his activities of daily living throughout the appeal period.  

Finally, there is no finding by any examiner during the appeal period that the Veteran was totally occupationally and socially impaired as a result of his symptomatology.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that symptoms typical of those for a 100 percent rating are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, a 70 percent schedular evaluation, but no higher, is warranted based on the evidence of record for the Veteran's PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A 70 percent evaluation for the Veteran's PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

At the Veteran's June 2010 VA examination, the examiner noted that it would be "extremely difficult" for the Veteran to work.  The record is additionally replete with the Veteran's statements that he is unable to work or cannot find work as a result of his psychiatric issues, at least in part.  The Board finds that such evidence of record adequately raises the issue of entitlement to TDIU based on PTSD.  Rice, supra.  

After a review of the claims file, it does not appear that any development regarding a claim for TDIU has occurred.  Accordingly, a thorough development, including issuance of the proper VCAA notice, with regards to the Veteran's TDIU claim should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

The AOJ should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and obtaining from the Veteran a formal application for TDIU.  If TDIU is not granted, a supplemental statement of the case addressing this issue should be prepared.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


